*873Appeal from an order of the Supreme Court, Westchester County, dated February 3, 1975, which granted petitioners’ motion to compel appellant to appear, pursuant to CPLR 3102 (subd [c]) for the taking of his deposition. Order affirmed, with $20 costs and disbursements to petitioners-respondents. In this case the arbitrators directed appellant to submit to a prehearing deposition. The exercise of the arbitrators’ discretion should not be disturbed. Hopkins, Acting P. J., Martuscello, Christ, Munder and Shapiro, JJ., concur.